—In an action, inter alia, to recover damages for underpayment of prevailing wages, the plaintiffs appeal from so much of an order of the Supreme Court, Queens County (Lonschein, J.), dated April 6, 1998, as granted that branch of the defendants’ motion which was to dismiss the class action allegations of the complaint and denied their cross motion to certify the action as a class action.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court did not improvidently exercise its discretion in granting that branch of the defendants’ motion which was to dismiss the class action allegations of the complaint and denying the plaintiffs’ cross motion to certify the action as a class action since the plaintiffs moved one year and three months after the time within which to move to certify a class had expired (see, CPLR 902; see generally, O’Hara v Del Bello, 47 NY2d 363). Santucci, J. P., Krausman, Florio and Feuerstein, JJ., concur.